Department of Health and Human Services
DEPARTMENTAL APPEALS BOARD

Civil Remedies Division

Douglas Bradley, M.D.
(PTANs: 514170QH2, 514170, and 514170AM3),

Petitioner,
v.
Centers for Medicare & Medicaid Services.
Docket No. C-14-1922
Decision No. CR3670

Date: February 26, 2015

DECISION

Novitas Solutions, Inc. (Novitas), an administrative contractor acting on behalf of the
Centers for Medicare & Medicaid Services (CMS), revoked the Medicare billing
privileges of Petitioner, Douglas Bradley, M.D., based on Petitioner’s exclusion from the
Medicaid program by the New York State Office of the Medicaid Inspector General
(NYOMIG). Petitioner requested a hearing to dispute the revocation. For the reasons
stated below, I affirm CMS’s revocation of Petitioner’s Medicare billing privileges.

I. Background and Procedural History

Petitioner is a physician licensed to practice medicine in the states of Pennsylvania
(license number MD-039252-E), New Jersey (license number 25MA04990400 ), and
New York (license number 00154380). CMS Ex. 2 at 3; CMS Ex. 6 at 1, 6; CMS Ex. 9
at 1, 6. In October 2010, the New Jersey Attorney General filed a complaint with the
New Jersey State Board of Medical Examiners alleging six counts of professional
misconduct. On December 27, 2011, the New Jersey State Board of Medical Examiners
and Petitioner signed a Final Consent Order and Settlement Agreement to resolve the
disciplinary action against Petitioner. CMS Ex. 9 at 6-12; P. Ex 4 at 12-18. Although
Petitioner did not admit or deny the charges against him, he agreed to the imposition of
17 sanctions/conditions on his practice, including among others, the following:
Petitioner’s medical license in New Jersey was suspended for three years, but this was
stayed and Petitioner actually served three years of probation; and Petitioner had to pay
penalties and costs totaling $48,455. CMS Ex. 9 at 7-11; P. Ex. 4 at 13-17.

Following resolution of Petitioner’s disciplinary matter in New Jersey, the Pennsylvania
State Board of Medicine instituted a disciplinary proceeding against Petitioner. In May
2012, Petitioner signed a Consent Agreement and Order in which he agreed that he had
been disciplined by a proper licensing authority in another state (i.e., New Jersey), would
pay a $5,000 penalty, and would not apply for renewal of his medical license in
Pennsylvania until Petitioner’s medical license in New Jersey was restored to
unrestricted, non-probationary status. CMS Ex. 9 at 1-5. On July 24, 2012, the
Pennsylvania State Board of Medicine approved the Consent Agreement. CMS Ex. 9 at
13.

On November 29, 2012, the New York State Board of Professional Medical Conduct
issued a Statement of Charges against Petitioner based on his discipline in New Jersey.
The Statement of Charges included two specifications: 1) Petitioner violated New York
Education Law § 6530(9)(b) because he was found guilty of improper professional
practice or professional misconduct by a duly authorized professional disciplinary body
of another state and, had that conduct occurred in New York, it would have constituted
professional misconduct under the laws of New York State; and 2) Petitioner violated
New York Education Law § 6530(9)(d) because he was disciplined by a duly authorized
professional disciplinary body of another state where the conduct resulting in discipline,
had it occurred in New York, would have constituted a violation of the laws of New York
State. CMS Ex. 6 at 10-11. In April 2013, Petitioner signed a Consent Agreement in
which he agreed that:

I do not contest the two (2) Specifications [in the Statement of
Charges] in that some of the conduct resulting in the New
Jersey disciplinary action would constitute misconduct under
the laws of New York State, and agree to the following
sanction:

Censure and Reprimand;
Respondent shall pay a $2,000 fine... .

CMS Ex. 6 at 6. On May 11, 2013, the New York State Board of Professional Medical
Conduct approved the Consent Agreement. CMS Ex. 6 at 5.
On July 26, 2013, NYOMIG issued a letter informing Petitioner that he was being
excluded from the New York Medicaid program under 18 New York Comp. Codes R. &
Regs. (NYCRR) § 515.7(e) due to professional misconduct based on Petitioner’s
violation of New York Education Law § 6530. The letter indicated that the exclusion
would be effective five days from the date of the letter. The letter stated that the
exclusion meant that Petitioner could neither bill Medicaid for services he provided nor
provide services related to care that would be billed to Medicaid. The letter notifies
Petitioner of his appeal rights and where to file an appeal. Petitioner did not appeal the
exclusion. CMS Ex. 6 at 12-13; CMS Ex. 11 at 1.

New Jersey excluded Petitioner from its Medicaid program based on NYOMIG’s
exclusion. P. Ex. 14 at 3.

In an April 8, 2014 initial determination, Novitas revoked Petitioner’s Medicare billing
privileges. Novitas based this action on 42 C.F.R. §§ 424.535(a)(2) (exclusion from
Medicare, Medicaid, and any other federal health care program) and 424.535(a)(12)
(termination or revocation of Medicaid billing privileges by a state Medicaid agency).
Factually, Novitas asserted that NYOMIG excluded Petitioner from the Medicaid
program and that the Department of Health and Human Services’ Inspector General
excluded Petitioner from Medicare, Medicaid, or any other federal health care program.'
CMS Exhibit (Ex. 1).

Petitioner timely requested reconsideration of the revocation determination, arguing that
Petitioner had never been enrolled in the New York Medicaid program and thus could not
be excluded or terminated from the program. Petitioner also disputed that Novitas was
authorized, in place of CMS, to revoke Petitioner’s billing privileges and that, in any
event, the revocation was an abuse of discretion. CMS Ex. 3.

In an August 28, 2014 reconsidered determination, a Novitas hearing officer upheld the
initial determination based on the NYOMIG exclusion.” The hearing officer also stated
that Novitas revoked Petitioner’s billing privileges at CMS’s direction. CMS Ex. 5.

Petitioner timely requested a hearing. On September 30, 2014, I issued an
Acknowledgment and Pre-Hearing Order (Order) establishing deadlines for the
submission of prehearing exchanges. However, because Petitioner’s hearing request did
not specify why he had appealed, CMS moved for a more definitely statement. I granted
this motion, provided Petitioner with time to file a perfected hearing request, and

' Tt is unclear whether this federal exclusion was ever imposed because there is no
evidence in the record that proves it occurred.

> The Novitas hearing officer appears to have abandoned the allegation in the April 8,
2014 initial determination that Petitioner was subject to a federal exclusion.
modified the prehearing submission schedule. Petitioner timely filed a revised hearing
request in which he disputed the same issues as stated in his reconsideration request.

In accordance with the Order, as modified, CMS filed its prehearing exchange, which
included a brief (CMS Brief) in support of summary judgment,’ ten exhibits (CMS Exs.
1-10), and written direct testimony for two witnesses (CMS Ex. 6 at 1-3; CMS Ex. 7).
Petitioner also filed a prehearing exchange consisting of a brief (P. Br.) in opposition to
summary judgment, 18 exhibits (P. Exs. 1-18), and written direct testimony of Petitioner
(P. Ex. 2). Because Petitioner’s brief raised many issues not stated in the hearing request,
I ordered CMS to respond to any issues in Petitioner’s brief that it had not addressed in
its brief. I also provided Petitioner with an opportunity to file a response to CMS. CMS
submitted a reply brief (CMS Reply Br.) along with two additional exhibits (CMS Exs.
11-12), one of which was written direct testimony for another witness (CMS Ex. 11).
Petitioner filed a reply brief (P. Reply Br.)

Il. Evidentiary Ruling and Decision on the Record

Petitioner objected to the admission of CMS Ex. 12, which is a blank Form CMS-8551
enrollment application. P. Reply Br. at 14-15. CMS submitted this form to support the
new basis it identified (i.e., 42 C.F.R. § 424.535(a)(9)) in its brief for revoking
Petitioner’s Medicare billing privileges. CMS Reply Br. at 15 n.7. As discussed in
footnote 2 of this decision, I cannot consider a basis for revocation that does not appear in
the reconsidered determination. Therefore, I exclude CMS Ex. 12 from the record.

In the absence of any other objection to the proposed exhibits, I admit CMS Exs. 1-11
and P. Exs. 1-18 into the record.

My Order advised the parties that they must submit written direct testimony for each
proposed witness and that an in-person hearing would only be necessary if the opposing
party requested to cross-examine a witness. Order {J 8-10; Pacific Regency Arvin, DAB
No. 1823, at 8 (2002). CMS submitted written direct testimony for two witnesses and

> CMS asserts a new basis for revocation in its brief based on an alleged violation of

42 C.F.R. § 424.535(a)(9). CMS urges me to consider this new basis in this proceeding
because Novitas overlooked it when issuing its revocation determination and because it
would conserve resources to adjudicate it now. P. Br. at 4-5, 13-14. Petitioner objects to
this. P. Br. at 20. While the Departmental Appeals Board previously permitted CMS to
provide new reasons for a revocation in its brief submitted to an ALJ (Fady Fayad, DAB
No. 2266, at 10-11 (2008), aff'd Fayad v. Sebelius, 803 F.Supp. 2d 699 (E.D. Mich.
2011), the Departmental Appeals Board now restricts administrative law judge review to
the basis or bases for revocation CMS asserts in its reconsidered determination. See e.g.,
Neb Group of Arizona LLC, DAB No. 2573, at 7 (2014). Asa result, I must uphold
Petitioner’s objection to the inclusion of this new basis to support revocation in this case.
Petitioner submitted his own written testimony. However, neither party requested to
cross-examine a witness. Therefore, I issue a decision based on the written record. Order
§ 11; Marcus Singel, D.P.M., DAB No. 2609, at 5-6 (2014).

III. Issue

Whether CMS had a legitimate basis for revoking Petitioner’s Medicare billing privileges
under 42 C.F.R. §§ 424.535(a)(2) and/or 424.535(a)(12).

IV. Jurisdiction

I have jurisdiction to decide this issue. 42 C.F.R. §§ 498.3(b)(17), 498.5(1)(2); see also
42 U.S.C. § 1395cc(j)(8).

V. Findings of Fact, Conclusions of Law, and Analysis*

Petitioner is a physician and, therefore, a supplier for purposes of the Medicare program.
See 42 U.S.C. § 1395x(d); 42 C.F.R. §§ 400.202 (definition of Supplier), 410.20(b)(1).
CMS may revoke the Medicare billing privileges of a supplier for any of the reasons
stated in 42 C.F.R. § 424.535.

I. Effective July 31, 2013, the NYOMIG excluded Petitioner from
participation in the New York State Medicaid program and Petitioner
did not appeal the exclusion.

On July 26, 2013, the NYOMIG issued a letter informing Petitioner that he was being
excluded from the New York Medicaid program under 18 NYCRR § 515.7(e) due to a
violation of New York Education Law § 6530 for conduct that the New York State Board
of Professional Medical Conduct described as professional misconduct or unprofessional
conduct. CMS Ex. 6 at 12-13. The exclusion became effective on July 31, 2013, which
is five days after the date on the letter. CMS Ex. 6 at 2, 12; CMS Ex. 11 at 1. The letter
stated that Petitioner could neither bill the New York Medicaid program for services he
provided nor provide services related to care that would be billed to Medicaid. The
exclusion letter notified Petitioner of his right to file an appeal within 30 days. CMS Ex.
6 at 12-13. Petitioner did not appeal the exclusion. CMS Ex. 11 at 1.

+ My findings of fact and conclusions of law are set forth in italics and bold font.
2. CMS did not have a legitimate basis to revoke Petitioner’s Medicare
billing privileges under 42 C.F.R. § 424.535(a)(2) because NYOMIG
excluded Petitioner in accordance with New York State regulations
and not with exclusion provisions in the Social Security Act (Act).

CMS revoked Petitioner’s Medicare billing privileges based in part on the conclusion that
Petitioner’s exclusion from the New York Medicaid program could serve as a predicate
for revocation under 42 C.F.R. § 424.535(a)(2). The relevant portion of that regulation
states that CMS may revoke a supplier who is:

[e]xcluded from the Medicare, Medicaid, and any other
Federal health care program, as defined in §1001.2 of this
chapter, in accordance with section 1128, 1128A, 1156, 1842,
1862, 1867 or 1892 of the Act.

42 CFR. § 424.535(a)(2)(i).

Petitioner argues that NYOMIG’s exclusion cannot be an exclusion on which a
revocation under section 424.535(a)(2)(i) is based because the exclusion must be imposed
in accordance with one of the listed sections of the Act, and that each of those provisions
only authorizes the Secretary of Health and Human Services (Secretary) to impose the
exclusion. Therefore, NYOMIG could not impose an exclusion under one of the sections
of the Act listed in section 424.535(a)(2)(i). Petitioner further argues that the NYOMIG
exclusion was not imposed “in accordance with” the Act provisions listed in section
424.535(a)(2)(i), but rather in accordance with New York State regulations. P. Br. at 8;
P. Reply Br. at 6-7. CMS responded to this argument by arguing that section
424.535(a)(2)(i) includes Medicaid exclusions, which includes NYOMIG’s exclusion.
CMS Reply Br. 12-13.

Petitioner’s argument that a state Medicaid agency cannot impose an exclusion under the
authority of the Act is incorrect. Congress expressly authorized states to exclude
individuals and entities from participation in their Medicaid programs based on any of the
grounds for exclusion indicated in sections 1128, 1128A, and 1866(b)(2) of the Act.

42 U.S.C. § 1396a(p)(1); 42 C.F.R. § 1002.2(a). Indeed, each “State agency must have
administrative procedures in place to exclude an individual or entity for any reason for
which the Secretary could exclude such individual or entity under [sections 1128 and
1128A of the Act].” 42 C.F.R. § 1002.210. Therefore, the primary question to resolve is
whether NYOMIG imposed its exclusion on Petitioner in accordance with section 1128,
1128A, or 1866(b)(2) of the Act.

The NYOMIG letter specifies that it is excluding Petitioner under the authority in
18 NYCRR § 515.7(e). That provision states:
Upon receiving notice that a person has been found to have
violated a State or Federal statute or regulation pursuant to a
final decision or determination of an agency having the power
to conduct the proceeding and after an adjudicatory
proceeding has been conducted, in which no appeal is
pending, or after resolution of the proceeding by stipulation
or agreement, and where the violation resulting in the final
decision or determination would constitute an act described as
professional misconduct or unprofessional conduct by the
tules or regulations of the State Commissioner of Education
or the State Board of Regents, or an unacceptable practice
under this Part, or a violation of article 33 of the Public
Health Law, the department may immediately sanction the
person and any affiliate.

CMS Ex. 8. A review of sections 1128, 1128A, and 1866(b)(2) of the Act reveals that
there is no provision to exclude in those sections that has all of the same elements as
stated in 18 NYCRR § 515.7(e). Further, there is nothing in the NYOMIG exclusion
letter expressly citing to the Act for authority to exclude. CMS Ex. 6 at 12-13.

The Act recognizes that states have their own authority to exclude individuals from the
Medicaid program. 42 U.S.C. § 1396a(p)(1); see also 42 C.F.R. § 1002.2(a) (“Nothing
contained in this part should be construed to limit a State’s own authority to exclude an
individual or entity from Medicaid for any reason or period authorized by State law.”);
Cf. James O. Boothe, DAB No. 2530, at 5 (2013) (distinguishing federal and state
exclusions and indicating exclusions under 18 NYCRR § 515.7 are based on a state law
that authorizes NYOMIG “to regulate Petitioner’s participation in New York State’s
Medicaid program.”). Because NYOMIG excluded Petitioner based on New York State
regulations, I conclude that CMS’s revocation of Medicare billing privileges cannot be
affirmed based on section 424.535(a)(2)(i).

3. CMS had a legitimate basis for revoking Petitioner’s Medicare billing
privileges under 42 C.F.R. § 424.535(a)(12) because NYOMIG
excluded Petitioner from the Medicaid program, the exclusion has the
same effect as a termination of Medicaid billing privileges, and
Petitioner has no appeal of the exclusion pending.

Based on NYOMIG’s exclusion (CMS Ex. 6 at 12-13), CMS also revoked Petitioner’s
Medicare billing privileges under 42 C.F.R. § 424.535(a)(12). CMS Exs. 1, 5. That
regulation states that CMS may revoke billing privileges if:

(i) Medicaid billing privileges are terminated or revoked by a
State Medicaid Agency.
(ii) Medicare may not terminate unless and until a provider or
supplier has exhausted all applicable appeal rights.

As discussed below, I conclude that CMS properly revoked Petitioner’s Medicare billing
privileges under section 424.535(a)(12).

a. NYOMIG is a state Medicaid agency.
Petitioner was excluded by the NYOMIG. As testified to by two NYOMIG employees:

[NYOMIG] is an independent entity created within the New
York State Department of Health to improve and preserve the
integrity of the Medicaid program by conducting and
coordinating fraud, waste, and abuse control activities for
services funded by Medicaid. In carrying out its mission,
[NYOMIG] conducts and supervises all prevention, detection,
audit, and investigation efforts and coordinates these
activities with the New York Department of Health, among
other state agencies and offices.

CMS Ex. 6 at 1; CMS Ex. 11 at 1. The statute establishing the NYOMIG is consistent
with this testimony. See New York Public Health Law §§ 31-33. Petitioner has not
disputed that the NYOMIG is a state Medicaid agency. Therefore, I conclude that
NYOMIG is a state Medicaid agency.

b. For purposes of 42 C.F.R. § 424.535(a)(12), Petitioner’s
exclusion from the New York Medicaid program is equivalent
to the termination of Medicaid billing privileges.

Petitioner disputes that his exclusion from the New York Medicaid program is the same
as a termination of Medicaid billing privileges. Petitioner asserts that a plain language
reading of section 424.535(a)(12) means that CMS may only revoke Medicare billing
privileges when the supplier’s Medicaid billing privileges have been terminated or
revoked, and not when a supplier has been excluded. P. Reply Br. at 7-8. Because I
believe that the Secretary meant for the terms “terminated” and “revoked” in section
424.535(a)(12) to be descriptive of an action that a state Medicaid agency may take that
could result in revocation of Medicare billing privileges, I disagree with Petitioner’s
argument.

The Secretary added section 424.535(a)(12) as a basis for revocation of Medicare billing
privileges so that it could “work[] in tandem” with the requirement in the Affordable
Care Act (ACA) § 6401 that each state must terminate the Medicaid billing privileges of
a provider who has been terminated from the Medicare program or another state’s
Medicaid program. 76 Fed. Reg. 5,861, 5,946 (Feb. 2, 2011). The reason that the
Secretary thought that coordination between Medicare and state Medicaid programs was
important was because “providers and suppliers whose enrollment has been terminated
by a State Medicaid program may pose an increased risk to the Medicare program.” Jd.
Significantly, even though section 424.535(a)(12) as originally proposed and ultimately
promulgated only mentions terminations and revocations of Medicaid billing privileges in
the regulatory text, the preambles to the proposed rule and final rule consider
terminations, revocations, and suspensions of billing privileges to be actions that permit
CMS to revoke Medicare billing privileges. d.; 75 Fed. Reg. 58,203, 58,229, 58,242
(Sept. 23, 2010). The inclusion of suspensions to the actions that a state Medicaid agency
can take that could result in revocation of Medicare billing privileges indicates that the
specific name of the action taken is not dispositive under section 424.535(a)(12). Rather,
it is more important to look to the action taken by the state Medicaid agency and
determine if it is essentially the same in effect as a termination or revocation. This
flexible approach is necessary because the states may use various terms in their statutes
and regulations to indicate that an individual has been prohibited from billing a state’s
Medicaid program. Based on this approach, I believe that New York Medicaid
exclusions have essentially the same effect as a termination of Medicaid billing
privileges.

As an initial matter, I note that the Act does not treat Medicaid terminations and
exclusions as entirely separate. In the statute authorizing states to exclude individuals
from the Medicaid program based on sections 1128, 1128A, and 1866(b)(2) of the Act,
Congress defined the word “exclude” to encompass “the refusal to enter into or renew a
Medicaid] participation agreement or the termination of such agreement.” 42 U.S.C.
§ 1396a(p)(3) (emphasis added).

Under New York State’s regulations, which authorize both terminations and exclusions
(see 18 NYCRR §§ 504.7, 515.3(a)(1)), terminations and exclusions are clearly
interrelated. See Koch v. Sheehan, 998 N.E.2d 804, 806-806 (N.Y. 2013) (stating the
following when reviewing an exclusion under 18 NYCRR § 515.7(e): “thus,
[NY]OMIG's decision to terminate petitioner physician's participation in the Medicaid
program falls squarely within the agency's explicit powers.”) (emphasis added). The
primary basis for imposing a termination for misconduct under New York State’s
regulations appears to be when a Medicaid provider has engaged in an “unacceptable
practice” as set forth in the exclusion regulations, and if a provider is terminated under
that provision, the provider has the same appeal rights as an excluded provider.

18 NYCRR §§ 504.7(b), 515.2; see also Plaza Health Laboratories, Inc. v. Perales, 878
F.2d 577, 582 (2d Cir. 1989). Most significantly, terminations and exclusions in New
York State have effectively the same fundamental result: the provider cannot bill the
10

Medicaid program for services provided.” Compare 18 NYCRR §§ 504.1(b)(1), (d)(16)
with 18 NYCRR § 515.5.

Although section 424.535(a)(12) does not list all of the possible terms that state Medicaid
agencies might use when prohibiting a provider from billing the Medicaid program, I
cannot accept Petitioner’s narrow interpretation of that section. To do so would
unnecessarily restrict CMS’s efforts to protect the Medicare program from individuals
“who may pose an increased risk to the Medicare program.” The NYOMIG exclusion
bars Petitioner from billing the New York Medicaid program for services. CMS Ex. 6 at
12. This is the same as terminating Medicaid billing privileges. Therefore, I conclude
that Petitioner’s exclusion from the New York Medicaid program is a termination for the
purposes of section 424.535(a)(12).

Petitioner would dispute this conclusion because he also argues that he was never
enrolled in the New York Medicaid program and that the use of the terms “terminated”
and “revoked” in section 424.535(a)(12) mean that Medicaid billing privileges must have
been first conferred and then removed. P. Br. at 9; P. Reply Br. at 8-9. In support of this
argument, Petitioner testified that he was never enrolled in the New York State Medicaid
program. CMS Ex. 2. Further, Petitioner submitted a letter in which CMS counsel states
that “there is no enrollment application for [Petitioner’s] enrollment in the New York
Medicaid program.” CMS Exs. 3, 10.

CMS asserts that Petitioner was enrolled in the New York Medicaid program and
provided testimony from a NYOMIG employee who stated that a review of eMedNY
(New York’s Medicaid provider computer system) shows that Petitioner was enrolled “to
provide services as part of Hudson Health Plan, a managed care provider for the New
York Medicaid program... .” CMS Ex. 6 at 2-3. The NYOMIG employee also
provided screen shots from that system. CMS Ex. 6 at 15-17.

Although Petitioner argues that the screen shots from the eMedNY are unclear to
someone who does not understand that system, I accept the testimony of the NYOMIG
employee as to their meaning. The NYOMIG did not need to show that Petitioner was
enrolled in the New York State Medicaid program to exclude him, so the NYOMIG
employee would have no motivation to falsely interpret the records in the eMedNY
system. CMS Ex. 6 at 2. Further, Petitioner did not cross-examine this witness.

In addition, I find it significant that Petitioner’s testimony, which is focused entirely on
denying that he was enrolled in the New York Medicaid program, does not deny (or even

> The interrelatedness of terminations and exclusions is further evidenced by the New
York State regulation that requires exclusion from the Medicaid program when an
individual is “excluded or terminated from participation in the Federal Medicare
program.” 18 NYCRR § 515.8(a)(1).
11

mention) an association with Hudson Health Plan in response to the NYOMIG’s
testimony. Further, I do not accept as conclusive the ambiguous statement by CMS
counsel that there is no enrollment application for Petitioner in the New York Medicaid
program. P. Ex. 3. This statement was made in response to Petitioner’s counsel’s request
for that document from CMS counsel, not from the NYOMIG. P. Ex. 10. I do not know
if CMS counsel is able to categorically state that an enrollment application for Petitioner
does not exist.

To the extent that such a finding is necessary to uphold Petitioner’s revocation under
section 424.535(a)(12), I find that the record establishes by a preponderance of the
evidence that Petitioner was enrolled in the New York Medicaid program prior to being
excluded from it.

c. Petitioner does not have an appeal of his NYOMIG exclusion
pending.

The July 26, 2013 letter informing Petitioner that NYOMIG was excluding him from the
New York Medicaid program stated that the exclusion was imposed based on 18 NYCRR
§ 515.7(e) and that he had the right to an appeal under 18 NYCRR § 515.7(g). CMS Ex.
6 at 12. The letter provides detailed information as to the potential bases for appeal, the
time limit to file an appeal (30 days), and the address where to send the appeal. CMS Ex.
6 at 12-13.

An NYOMIG attorney testified that: Petitioner did not file an appeal of the exclusion
under 18 NYCRR § 515.7(g); Petitioner did not appeal to a state court within 4 months of
the exclusion letter; NYOMIG’s decision to exclude Petitioner is final; and Petitioner
“has no further appeal rights to try to challenge his exclusion from the New York
Medicaid program.” CMS Ex. 11 at 1. The testimony concerning Petitioner’s failure to
appeal is partially corroborated by Petitioner’s testimony: “I did not in July of 2013 —
and continue to not — perceive the July 16, 2013 letter from the [NYOMIG] purporting to
exclude me from the New York Medicaid Program as an adverse legal action.” P. Ex. 2.
This testimony, taken in conjunction with the fact that Petitioner did not assert he
appealed the exclusion, is essentially a concession that Petitioner did not file an appeal to
the exclusion within the 30-day period provided under New York regulations.

However, Petitioner asserts that he currently has an appeal pending related to his request
for the NYOMIG to remove his name from their exclusion list and that this appeal is
sufficient to show that he has not exhausted “all applicable appeal rights” as required
under section 424.535(a)(12)(ii). Petitioner asserts that a request for removal of his name
from the exclusion list is distinct from a request for reinstatement based on NYOMIG’s
website. P. Br. at 16-18; Reply Br. at 11-12; P. Exs. 14, 15.
12

Petitioner sent a letter in August 2014 requesting removal from the New York Medicaid
exclusion list, which NYOMIG denied. P. Exs. 4,5. This was approximately a year after
an appeal of his exclusion was due. Although it is true that Petitioner has an appeal
pending related to the denial of the request to remove his name from the exclusion list (P.
Exs. 6, 7), under New York State regulations, this appeal technically relates to the denial
of a request for reinstatement and not to the original exclusion. CMS Ex. 11 at 1. The
decision denying Petitioner’s request to remove his name from the exclusion list
expressly states that NYOMIG applied the regulations related to the denial of an
enrollment application (18 NYCRR § 504.5) as required by the regulation governing
reinstatement requests (18 NYCRR § 515.10(b)).° P. Ex. 5.

An attorney with NYOMIG testified to the following regarding the nature of Petitioner’s
appeal:

Even if [Petitioner] were ultimately successful in getting
reinstated to the New York Medicaid program as a result of
his pending appeal for reinstatement under [18 NYCRR §
515.10(b)], that decision would not “overturn” his current
exclusion from the New York State Medicaid program... .
Thus, even if [Petitioner] were to achieve reinstatement in the
New York Medicaid program, the exclusion would
nevertheless be in effect from July 31, 2013 until the date of
any reinstatement.

CMS Ex. 11 at 2.

Based on the foregoing, I conclude that Petitioner did not appeal his exclusion from the
New York Medicaid program and that Petitioner’s current appeal with NYOMIG is not
an appeal related to the decision to exclude him from the New York Medicaid program.
As a result, Petitioner’s exclusion may serve as the basis for a revocation under section
424.535(a)(12).

4. I reject Petitioner’s various other arguments.

Petitioner’s raises various arguments related to NYOMIG’s exclusion decision and
CMS’s revocation determination.

° The regulation at 18 NYCRR § 515.10(b) states that a “request for reinstatement or for
removal of any condition or limitation on participation in the program is made as an
application for enrollment under Part 504 of this Title and must be denominated as a
request for reinstatement to distinguish it from an original application.”
13

Petitioner argues that 42 C.F.R. § 424.535(a) only authorizes CMS and not a contractor to
make the discretionary decision to revoke Petitioner’s Medicare billing privileges on
behalf of CMS. Further. Petitioner argues that even if the contractor has been granted
such authority, this grant is impermissible. P. Reply Br. at 4-5. I reject this argument
because the regulations governing provider revocation matters expressly authorizes CMS
contractors to revoke Medicare billing privileges (42 C.F.R. §§ 800(b), 803) and this
authorization has been upheld by a federal court. Fayad v. Sebelius, 803 F.Supp. 2d. 699,
704-706 (E.D. Mich. 2011). Further, the preamble to the final rule indicates that CMS
“directly or through its contractor” could revoke billing privileges under section
424.535(a)(12). 76 Fed. Reg. 5,861, 5,946 (Feb. 2 2011). Finally, even if a contractor
cannot make the discretionary decision to revoke billing privileges, in this case, Novitas
revoked Petitioner’s billing privileges at CMS’s direction. CMS Ex. 5 at 2.

Petitioner argues that an administrative law judge, who is holding a de novo hearing, may
review the discretionary act of CMS to revoke Petitioner’s billing privileges. P. Reply
Br. at 5-6. However, it has been long settled that CMS has discretion to revoke a
supplier’s billing privileges and that discretionary decision is not reviewable. Latantia
Bussell, M.D., DAB No. 2196, at 13 (2008) (‘the right to review of CMS’s determination
by an ALJ serves to determine whether CMS had the authority to revoke . . . not to
substitute the ALJ’s discretion about whether to revoke.”’). Rather, “[t]he ALJ’s review
of CMS’s revocation . . . is thus limited to whether CMS had established a legal basis for
its actions.” Jd.

Petitioner asserts that I should not uphold CMS’s revocation in this case because
NYOMIG’s exclusion decision did not comply with New York State regulations, that
NYOMIG did not have sufficient evidence to exclude Petitioner, and that the regulations
governing Petitioner’s exclusion are deficient because the appeal rights do not provide for
a hearing. P. Br. at 11-16, 18-20; P. Reply Br. at 9-12. CMS argues, citing Ravindra
Patel, M.D., DAB CR2171 (2010), that Petitioner’s arguments are impermissible
collateral attacks on NYOMIG’s exclusion decision and that I do not have authority to
consider them, especially since the exclusion decision is final. CMS Reply Br. at 2-4. I
agree with CMS. A revocation under section 424.535(a)(12) is derivative to the action of
a state Medicaid agency. The terms of that regulation do not authorize me to review the
merits or procedures involved in the exclusion decision. If Petitioner wanted to challenge
the exclusion, Petitioner ought to have followed the appeal procedures in New York
State’s regulations and, if necessary, sought judicial relief. However, this is not the
forum for an appeal of the exclusion decision.

Petitioner argues that the reenrollment bar imposed by CMS is arbitrary and capricious.
P. Br at 22-25. However, I do not have jurisdiction to consider this issue. See Ravindra
Patel, M.D., DAB CR2171, at 7 n.5 (2010); Emmanuel Brown M.D. and Simeon K.
Obeng, M.D., DAB CR2145, at 10 (2010).
14

III. Conclusion

For the reasons explained above, I affirm CMS’s determination to revoke Petitioner’s
Medicare billing privileges.

/s/
Scott Anderson
Administrative Law Judge
